DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“conversion means” in claim 2;
“conversion means” in claim 3;
“conversion means” in claim 8; and
“conversion means” in claim 9. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 are rejected under 35 U.S.C. 101 because they are drawn to a computer program. Computer programs per se are not directed to a statutory class of invention because computer programs do not have a physical or tangible form (see MPEP 2106, I). Reciting that the computer program is stored on a non-transitory computer readable medium would be directed to a product and be within a statutory category of invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, Applicant’s use of the term “arbitrarily regulatory” is unclear. Perhaps Applicant means --regulated-- instead for “regulatory?”
Additionally, it is not clear how Applicant is using the term “arbitrarily.” For purposes of expediting examination, “arbitrarily” will be interpreted as --any--. 
Claims 7-9 are vague and indefinite because it is not clear how a software program can comprise a set of instructions for functioning as the recited “means” language. By using “means plus function” language in claim 7, Applicant is invoking 35 U.S.C. 112(f). For example, when referring to the specification for what structure is identified as the conversion means, one example includes structure such as an amplifier, a filter, and a processor. 
Thus it is unclear because, in claim 7, Applicant appears to be reciting that the software is taking the place of the structure of the amplifier, filter, and processor while the “means plus function” language of the claim already inherently includes such structure. 
Claim 7 is also unclear because, for example, the specification already recites that the conversion means includes:
a set of instructions for functioning as: 
amplifier 1 that, after said input sound is read from said memory, increases or decreases the amplitude of said input sound; 
filter 1 that resonates an arbitrary frequency component of a sound derived from said amplifier 1; 
dynamics processor 1 that regulates amplitude level and adjusts dynamic range of a sound derived from said filter 1; and 
amplifier 2 that adjusts the master output level of said converted sound.

Thus when interpreting the “means plus function” language Applicant is essentially doubly reciting that the sound regulation program includes a set of instructions. Additionally, this language in the specification is confusing because, as mentioned above, the language “set of instructions for functioning as” sounds as if Applicant is intending to replace the structure of filter, amplifier and processor with software. 

	
Prior art could not accurately be applied to claims 7-9 due to the above mentioned problems regarding 112(b). Once these problems have been overcome, any relevant prior art will then be applied. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (US 6,157,724).
With respect to claim 4, Kawakami discloses a sound regulation method for changing an environmental sound, the sound regulation method comprising the steps of: 
	receiving said environmental sound derived from an arbitrary environment as a first input sound (the first channel is structured by the microphone 68 for collecting a sound from the acoustic space,” Kawakami, col. 5, lines 8-10);
converting said first input sound into a first converted sound (converted by filter 88, equalizer 92 and mixer 96) that contains a first frequency component that approximates to a first sine-wave oscillator, a first sawtooth-wave oscillator, a first square-wave oscillator or a first triangle-wave oscillator (the incoming sound is a tone created by tone generator 78 which inherently would have a component that approximates to sine-wave oscillator, sawtooth-wave
oscillator, square-wave oscillator or triangle-wave oscillator as is known in the music
synthesizing art in order to create a musical tone, Kawakami, col. 5, lines 1-4),
	transmitting said first converted sound as a first output sound to said arbitrary environment (via speaker 72, Kawakami, col. 6, lines 22-24);
	receiving a second input sound that is a synthetic sound synthesize from said first output sound and said environmental sound (Kawakami, col. 6, lines 24-32);
	converting said second input sound into a second converted sound that contains
	a second arbitrarily regulatory frequency component including a second frequency component that approximates to a second sine-wave oscillator, a second sawtooth-wave oscillator, a second square-wave oscillator or a second triangle-wave oscillator (the above mentioned receiving and converting steps are performed again as the first output sounds are reflected from the room back into the microphone 68 in a repeating loop, Kawakami, lines 24-32).

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Regarding claim 1-3, the means plus function terminology is being interpreted under 35 U.S.C. 112(f). Therefore, claims 1-3 have been indicated as containing allowable subject matter primarily for the sound regulation apparatus including a conversion means that converts said first input sound into a first converted sound and wherein said conversion means converts said second input sound into a second converted sound. 
	The conversion means is defined in the specification (on page 4, items 2 and 3) as comprising either: 
(1) amplifier 1 that increases or decreases the amplitude of said input sound; 
filter 1 that resonates an arbitrary frequency component of a sound derived from said amplifier 1; 
dynamics processor 1 that regulates amplitude level and adjusts dynamic range of a sound derived from said filter 1; and 
amplifier 2 that adjusts the master output level of said converted sound.

or

(2) circulator bank that reproduces said input sound and changes those reproduced sounds into an input sound array that has arbitrary number of elements; 
amplifier 1 that increases or decreases the amplitude of each element in said circulator bank; 
filter 1 that resonates an arbitrary frequency component of each element in said circulator bank after said processing with amplifier 1; 
dynamics processor 1 that regulates amplitude level and adjusts dynamic range of each element in said circulator bank after said processing with filter 1; 
amplifier 3 that increases or decreases the amplitude of each element in said circulator bank after said processing with dynamics processor 1; 
amplifier 4 that scales the amplitudes of all elements in said circulator bank after said processing with amplifier 3; 
additive synthesizer 1 that additively synthesizes all elements in said circulator bank after said processing with amplifier 4; and 
amplifier 2 that adjusts the master output level of said converted sound.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive of any error in the above rejection. 
Regarding claims 4-6, on page 15 of Applicant’s response, Applicant argues that Kawakami cannot teach the claimed invention because Kawakami discloses “concurrently producing music sound and reflection sound.” Regardless of the use of the term “concurrently,” col., 5, lines 8-15 Kawakami very clearly teaches receiving an environmental sound, converting the sound, and outputting the resultant sound:
The first channel is structured by the microphone 68 for collecting a sound from the acoustic space to produce a sound signal representative of the sound introduced into the acoustic space, a processor for processing the sound signal to generate a reflection signal representative of a reflection sound in the acoustic space, a mixer 96 for mixing the reflection signal and the music signal with each other to form a mix signal, and the loudspeaker 72 for acoustically reproducing the mix signal to introduce the music sound and the reflection sound into the acoustic space.

There is no teaching away since a sound is input and then subsequently a sound is output. 
	Applicant continues to argue on page 16 of his response that since the converting step carried out by Kawakami uses a filter, an equalizer and a mixer it fails to convert a first input sound or a second input sound into a first converted sound or a second converted sound. The examiner does not follow this logic except that perhaps Applicant is attempting to invoke means plus function interpretation in this claim. However, it is noted that claim 4 does not use means plus function terminology, thus any type of converting structure can be interpreted as carrying out the converting step of claim 4. 
	Applicant then argues that Kawakami itself does not create the musical sound. This argument appears to be moot since Applicant is not claiming creating a musical sound. 
	Near the top of page 17, Applicant argues that Kawakami fails to teach the limitation “arbitrarily regulatory amplitude” as required by claim 1 and 4. However, it is noted that claims 1 and 4 do not require this. For example, claim 4 is structure to include a first converted sound that contains
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    163
    639
    media_image1.png
    Greyscale

Applicant uses alternative language and indented items of a list, as shown above, to only require either a first arbitrarily regulatory frequency component or a first arbitrarily regulatory amplitude. Both are not required. 
	Regarding claim 7, as mentioned in the above 112(b) rejection, Applicant’s terminology renders the language so unclear that prior art could not be applied at this time. However, it appears that this claim would be allowable if it was amended to recite:

--7. 	A sound regulation program, stored on a non-transitory computer readable medium, comprising a set of instructions for operating sound regulation apparatus, wherein the sound regulation apparatus comprises an input means, a first memory means, a conversion mean, a second memory mean and an output means, the set of instructions for carrying out the method comprising the steps of: . . . 
<Applicant would then recite the body of the current claim 7 as a method carried out by the program instructions>	
	Similar changes could be made to claims 8-9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 17, 2021